Citation Nr: 1617545	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-15 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an extraschedular rating for the service-connected left wrist disability.

2.  Entitlement to an extraschedular rating for the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In June 2015, the Board denied higher schedular ratings for a left wrist disability and left ear hearing loss, and remanded the claim for an extraschedular rating for the left wrist disability for further development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran appealed only the portion of the decision that declined to refer the left ear hearing loss claim for consideration an extra-schedular rating.  The remainder of the decision was not appealed.

In March 2016, the Court vacated the portion of the June 2015 Board decision that declined to refer the left ear hearing loss claim for consideration an extra-schedular rating, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The issue of entitlement to an extraschedular rating for the left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

1.  The schedular rating criteria do not reasonably describe and contemplate the symptomatology of the Veteran's stapedectomy residuals, including pain and throbbing in the ear.

2.  The residuals of the Veteran's stapedectomy are not exceptional with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular criteria.


CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation of the service-connected left ear hearing loss have not been met. 38 U.S.C.A. §§ 501 , 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) , 4.3, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  The ultimate percentage of a disability rating assigned to a Veteran is "considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.   

Where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In June 2015, the Board determined that the schedular criteria used to rate the Veteran's left ear hearing loss reasonably assessed his disability level and symptomatology.  In March 2016, the parties determined that in doing so, the Board erred by failing to consider his April 2015 hearing testimony that he also has throbbing and pain in his ear.  The parties noted that the Veteran underwent a stapedectomy during service in August 1980, which is associated with his hearing loss.  The parties vacated that portion of the Board's decision that declined to refer the left ear hearing loss claim for consideration of an extra-schedular rating.

Given this procedural posture, the Board notes it may adjudicate the matter without the need for remand to the RO.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  The Court held that the reason for this was that the question of an extra-schedular rating is a component of the appellant's claim for an increased rating.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) ("the question of an extraschedular rating is a component of a claim for an increased rating.") (citing Bagwell v. Brown, 9 Vet. App. 337, 339 (1996)).  

The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321(b)(1) , to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.  

With regard to the first step of Thun, in the June 2015 decision, the Board provided a thorough discussion concerning the functional effects of the Veteran's left ear hearing loss, including his difficulty comprehending speech when other noises are present or the speaker is distant from his physical location.  The Board found that his symptoms essentially consisted of diminished auditory acuity and speech recognition, and that diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The Board discussed that the  decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA, and the intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994).  The Board concluded that the Veteran's functional impairment due to his left ear hearing loss was a disability picture considered in the current schedular rating criteria.  As such, the Board determined that the assigned schedular evaluation was adequate.  Additionally, the Veteran had not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

In the Joint Motion, this analysis was not disturbed.  Rather, the decision against referring the claim for extraschedular consideration was vacated because of symptoms not contemplated by the rating criteria pertaining to hearing impairment, pain and throbbing in the ear.
The Veteran has been awarded service-connection for residuals of an in-service stapedectomy.  His residuals include left ear hearing loss, and pain and throbbing in the ear.  As pain and throbbing are not contemplated by the applicable rating criteria, thus rendering the schedular criteria inadequate, the first prong of Thun has been satisfied and the Board will turn to the second prong of Thun.

On VA audiological examination in July 2010, the examiner noted there have been no surgeries or injuries to the left ear or eardrum since the in-service stapedectomy.  As for work, the Veteran reported that his hearing affected his occupational functioning and daily living activities by causing him to misunderstand conversation when people face away from him and he is unable to see their faces. The examiner documented, "he has missed no work because of his ear condition."

On VA audiological examination in November 2011, the examiner did not document any complaints or findings relating to pain or throbbing of the left ear.  The examiner opined that the hearing loss impacted the Veteran's ability to work in that it caused difficulty in communicating.

On VA examination in October 2014, the examiner did not document any complaints or findings relating to pain or throbbing of the left ear.  The examiner opined that the Veteran's hearing loss did not impact his ability to work.

At the April 2015 hearing, the Veteran testified that at work he often misses what others are saying until it is yelled at him, "and then I understand."  He stated that it is difficult to hear among all the power tools used on his job sites.  He testified that he also experiences intermittent ear pain and throbbing that occurs when he touches the area.
 
The preponderance of the evidence is against a referral for extraschedular consideration.  The evidence does not indicate that the Veteran's left ear hearing loss, including pain and throbbing in the ear, has markedly interfered with his employment.  There is no indication from the evidence that ear pain or throbbing have interfered with work in any way, and the Veteran has made no such contention.  To the extent his diminished auditory acuity and speech recognition have interfered with work, the Board does not find this rises to the level of "marked" interference.  The July 2010 VA examiner noted no missed work time due to the ear condition.  By the Veteran's own testimony, even though his hearing loss causes difficulty, he is nonetheless able to perform his job and ultimately understand directions.  Further, the October 2014 examiner opined the hearing loss did not impact his ability to work at all.

Additionally, there is no indication the Veteran's left ear hearing loss, including pain and throbbing in the ear, has necessitated frequent hospitalizations.  There is no indication in the record that he has ever been hospitalized for his disability.  The Board can point to no contention to the contrary made by the Veteran.  The July 2010 VA examiner specifically noted there have been no surgeries or injuries to the left ear or eardrum since the in-service stapedectomy.

In addition to considering marked interference with employment and frequent hospitalization, the record indicates no other manifestations suggesting that the Veteran's left ear hearing loss, with pain and throbbing in the ear, is otherwise exceptional.  As previously determined by the Board, his diminished auditory acuity and speech recognition does not rise to the severity required for even a compensable rating.  By his own testimony, his pain and throbbing are intermittent and occur only when touching the area.  Pain and throbbing were not reported to the November 2011 or October 2014 VA examiners or noted on examination of the ear.  No other symptoms related to the service-connected left ear hearing loss have been identified by the record.

The weight of the evidence is against the claim as it indicates that the Veteran's service- connected disability is not exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  The Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


Notice and Assistance

The issue of whether VA has satisfied its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  The March 2016 JMR limited the appeal to the issue of whether referral for extraschedular consideration is warranted, specifically finding that the Board had not adequately explained its reasons for not referring the case based on particular hearing testimony.  The Court did not disturb the Board's June 2015 denial of a compensable rating for the Veteran's hearing loss under the schedular criteria, including its findings regarding satisfaction of VA's duties to notify and assist under the VCAA. Those findings are incorporated into this decision by reference.  There is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual in relation to the schedular criteria.  The difficulties associated with his hearing loss are amply documented by the evidence, and there is no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159(d) .


ORDER

Referral for an extraschedular evaluation of the service-connected left ear hearing loss is denied.


REMAND


In June 2015, the Board remanded the left wrist claim for referral to the Director, Compensation Service, for entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the unusual impairment that this disability causes his occupation as a construction worker.   In March 2016, the Director, Compensation Service, awarded an extraschedular rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Following the referral, the RO was to readjudicate the claim and issue a Supplemental Statement of the case.  This has not yet been accomplished, and the claim must be remanded to ensure due process.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the matter is REMANDED for the following action:

Readjudicate the claim for entitlement to an extraschedular rating in excess of 10 percent for the left wrist disability.  If the claim remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be provided an appropriate opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


